Case 4:19-cv-00864-SDJ-CAN Document 1 Filed 11/21/19 Page 1 of 7 PageID #: 1




                          UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF TEXAS



CRAIG CUNNINGHAM,                                  §
Plaintiff,                                         §
                                                   §
v.                                                 §
                                                   § ​Civil Action No. 4:19-cv-00864
Credit Corp Solutions Inc., John/Jane Does         §
                                                   §
1-5                                                §
                                                   §
Defendants.




                        PLAINTIFF’S ORIGINAL COMPLAINT




     1. The Plaintiff hereby files this lawsuit against Credit Corp Solutions Inc., and

        John/Jane Does 1-5.

     2. The Plaintiff is Craig Cunningham, a natural person who can be served at 3000

        Custer Road, Ste 270-206, Plano, Texas 75075.

     3. Credit Corp Solutions Inc. (hereinafter “Credit Corp”) is a Utah corporation who

        can be served via registered agent Corporation Services Company 15 West South
Case 4:19-cv-00864-SDJ-CAN Document 1 Filed 11/21/19 Page 2 of 7 PageID #: 2




     Temple Suite 600, Salt Lake City, Utah 84101.

  4. John/Jane Does 1-4 are other liable parties currently unknown to the Plaintiff.




                             Jurisdiction and Venue




  5. Jurisdiction of this court arises as the acts happened and the Plaintiff lives and

     works in this District. ​Tex. Civ. Prac. & Rem. Code § 17.042; see also 47 USC

     227(b).

  6. Venue in this District is proper in that the Defendant(s) transact business here and

     the acts and transactions occurred here. ​ 47 USC 227(b).




                             FACTUAL ALLEGATIONS




  7. Plaintiff received a call from Defendant Credit Corp on November 18, 2019 and

     was induced to answer the phone relying upon a spoofed caller ID number.

  8. Upon Plaintiff answering the phone, Plaintiff soon realized the November 18,

     2019 call was seeking to collect an alleged debt owed to Walmart.

  9. During the above mentioned November 18, 2019 call between Plaintiff and

     Defendant Credit Corp Plaintiff is informed that his contact information was

     retrieved from one of several possible online databases.

  10. Defendant Credit Corp was seeking to collect a debt on behalf of Walmart owed
Case 4:19-cv-00864-SDJ-CAN Document 1 Filed 11/21/19 Page 3 of 7 PageID #: 3




     by a Emanuel Espinoza, born May 14, 1987.

  11. The call to Plaintiff on November 18, 2019 appears to have been initiated using an

     automated telephone dialing system evidenced by Defendant Credit Corp’s

     admission Plaintiff’s contact information was retrieved from a stored database and

     the presence of an audible tone prior to Plaintiff being live transferred to a

     supervising agent.




                            CAUSES OF ACTION




                                    COUNT I




     Violations of the Telephone Consumer Protection Act (hereinafter “TCPA”)




  12. Plaintiff Craig Cunningham incorporates by reference all of the above paragraphs

     of this complaint as though fully stated herein.

  13. The foregoing actions by the Defendants constitute breach of the TCPA by

     initiating call(s) using an automated telephone dialing system for a non-emergency

     purpose. These actions violate ​47 USC 227(b) a​ nd entitle Plaintiff to $1,500.00

     (fifteen hundred dollars) per call in damages as these were willful actions.




                                    COUNT II
Case 4:19-cv-00864-SDJ-CAN Document 1 Filed 11/21/19 Page 4 of 7 PageID #: 4




      Violations of the Fair Debt Collection Practices Act (hereafter “FDCPA”) 15
                                   USC 1681 et.




  14. Plaintiff Craig Cunningham incorporates by reference all of the above paragraphs

     of this complaint as though fully stated herein.

  15. The forgoing actions by the Defendants constitute breach of the FDCPA by

     placing unsolicited and unwelcome telephone call(s) to the Plaintiff’s cell phone

     and by making false or misleading representations to induce Plaintiff to answer the

     phone.




                                   COUNT III




              Violations of the Texas Finance Code 392




  16. Plaintiff Craig Cunningham incorporates by reference all of the above paragraphs

     of this complaint as though fully stated herein.

  17. The foregoing actions by the Defendants constitute breach of the Texas Finance

     Code 392 by placing unsolicited and unwelcome telephone calls to the Plaintiff’s

     cell phone and by making false and misleading representations likely to deceive a

     consumer.
Case 4:19-cv-00864-SDJ-CAN Document 1 Filed 11/21/19 Page 5 of 7 PageID #: 5




                                   COUNT IV




     Violations of the Texas Business and Commerce Code 305.053




  18. Plaintiff Craig Cunningham incorporates by reference all of the above paragraphs

     of this complaint as though fully stated herein.

  19. The foregoing actions by the Defendants constitute breach of the ​Texas Business

     and Commerce Code 305.053 ​by violating the TCPA ​47 USC 227.




                    PRAYER FOR DAMAGES AND RELIEFS




     WHEREFORE, ​Plaintiff Craig Cunningham, respectfully prays and requests that
     judgement be entered against each and every Defendant for the following:




     1. Statutory damages of $3,000.00 (three thousand dollars) for each phone call in

     violation of the TCPA.




     2. Statutory damages in the amount of $1,500.00 (fifteen hundred dollars) for

     violations of the Texas Business and Commercial Code.
Case 4:19-cv-00864-SDJ-CAN Document 1 Filed 11/21/19 Page 6 of 7 PageID #: 6




     3. Damages of $5,000.00 (five thousand dollars) per violation of the Texas

     Finance Code 392.




     4. Punitive Damages of $25,000.00 (twenty five thousand dollars) for violations of

     the Texas Finance Code and FDCPA.




     5. Actual damages as determined by a judge/jury.




     6. Pre-judgment interest from the date of the phone calls at issue.




                                                           Respectfully submitted:


                                               /s/ Leland McRae
                                               _____________________________________
                                               Leland Garrett McRae
                                               SBN 24086374
                                               1150 N. Loop 1604 W, Ste 108-461
                                               San Antonio, TX 78248
                                               Phone: 210-569-0434
                                               FAX: 210-493-6080
                                               EMAIL: leland@lelandmcrae.com
Case 4:19-cv-00864-SDJ-CAN Document 1 Filed 11/21/19 Page 7 of 7 PageID #: 7




                              CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of Plaintiff’s Original Complaint was served

on all named Defendant(s), to include Credit Corp Solutions Inc. who can be served via

registered agent Corporation Services Company 15 West South Temple Suite 600, Salt Lake

City, Utah 84101.




/s/ Leland McRae

_____________________

Leland McRae

Attorney for Plaintiff
